Citation Nr: 1636786	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  10-08 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to December 1981. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2014.  

In October 2014 and in August 2015, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.

The issue of entitlement to a higher disability rating for migraine headaches was raised by the record in a September 2014 VA Form 21-526b.  This issue, however, has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


REMAND

A recently obtained VA treatment report dated on April 3, 2015, noted that the Veteran was scheduled for an appointment at the mental health clinic at that same VA facility, that same day.  The mental health clinic treatment report does not appear to have been associated with the claims file.  See 38 C.F.R. § 3.159(c) (2015); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board remanded the Veteran's psychiatric disorder claim in August 2015 in order to obtain a determination from the February 2015 VA examiner with respect to whether the Veteran properly met the diagnostic criteria for psychiatric disorders, other than a personality disorder, that had been diagnosed throughout the appeal period.  The examiner was specifically asked to describe why any prior diagnosis was inaccurate.  

In a December 2015 VA opinion, a VA examiner thoroughly described why the Veteran did not meet the diagnostic criteria for multiple psychiatric disorders that previously appeared in the record, and the examiner described how many of the psychiatric symptoms were likely manifestations of diagnosed personality disorder.  With respect to a psychosis, however, the examiner merely indicated that it was not clear that the Veteran met the full criteria for the disability, and noted that significant personality pathology can account for paranoid thinking, as exhibited by the Veteran.  This opinion, unfortunately, does not provide the requisite level of probability for the Board to fully adjudicate the Veteran's claim on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

Additionally, given the Veteran's reports of multiple personal difficulties that took place during service and the multiple and varying symptoms involved in his psychiatric diagnosis, additional comment from a VA examiner is warranted to determine if the Veteran's diagnosed personality disorder was subject to, or aggravated by, a superimposed disease or injury during or as a result of service.  See VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the Veteran's April 2015 VA mental health clinic treatment report.  If the record does not exist, a negative reply is required.  

2.  Ask the VA examiner that provided the December 2015 VA opinion to again review the claims file, to specifically include any additional evidence, and to address the following:

A)  The examiner should provide a specific opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has met the diagnostic criteria for a psychosis during the course of his appeal (since November 2008).  If the examiner determines that the Veteran has not met the diagnostic criteria for a psychosis during the course of his appeal, he must explain.  

B)  If the Veteran at least as likely as not has met the diagnostic criteria for a psychosis, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the psychosis had its clinical onset during service or as a result of an in-service disease, event, or injury.  

C)  Given the Veteran's reports of multiple personal difficulties during service and evidence of multiple and varying psychiatric symptoms, the examiner should also determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's personality disorder was subject to, or aggravated by, additional disability during or as a result of active service resulting in current disability.

If the examiner is not available, ask another equally qualified examiner to review the entire record and provide the requested opinions.  

The examiner should provide reasons for all opinions, addressing the medical evidence and the Veteran's lay reports.  If further examination is recommended, this should be arranged.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

